United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Knoxville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-654
Issued: October 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2011 appellant filed a timely appeal from a December 28, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met his burden to establish that he sustained a traumatic
injury in the performance of duty on June 1, 2010.

1

5 U.S.C. § 8101 et seq.

2

Appellant concurrently filed a request for a review of the written record, which was dismissed.

FACTUAL HISTORY
On June 2, 2010 appellant, then a 63-year-old city carrier, filed a traumatic injury claim
alleging that his right knee buckled as he was stooping to pick up a magazine on the morning of
June 1, 2010.3 He felt pulling behind his knee and was unable to put weight on it. Appellant did
not incur any time loss from work.4
A June 1, 2010 right knee x-ray report from Dr. Anton M. Allen, a Board-certified
diagnostic radiologist, showed effusion, moderate osteoarthritis and slight posterior displacement
of the bipartite patellar segment. A June 1, 2010 emergency department report from
Dr. Caron R. Cook, a Board-certified emergency physician, stated that appellant was squatting
on the job when he felt a painful pull behind the right knee. She pointed out that he previously
underwent right anterior cruciate ligament surgery. Dr. Cook noted the June 1, 2010 x-ray
findings and observed posterior knee pain and tenderness on examination. She assessed right
knee pain.
In June 2, 2010 reports, Dr. Charles D. Rutledge, a Board-certified family practitioner,
related that appellant sustained a right posterior knee injury on June 1, 2010 when he bent over to
pick up a magazine. On examination, he observed popliteal fullness and a mild decrease in range
of motion (ROM). Dr. Rutledge diagnosed right knee strain with a possible Baker’s cyst. He
released appellant to modified duty.
Dr. Jay Hammett, Jr., a Board-certified family practitioner, specified in a June 9, 2010
report that appellant was at work on June 1, 2010 when he dropped a magazine, bent down to
pick it up and experienced right knee pain. He also noted that appellant previously underwent
surgery to repair the right anterior cruciate ligament. Dr. Hammett observed degenerative
arthritis, popliteal tenderness, swelling and ligament tightness on examination while an x-ray
exhibited a preexisting patellar fracture with rounded edges and a possible Baker’s cyst. He
diagnosed knee pain due to bending activity. In a June 11, 2010 evaluation form, Dr. Hammett
released appellant to regular duty.5
In a June 29, 2010 report, Dr. Paul T. Naylor, a Board-certified orthopedic surgeon,
related that appellant bent down to pick up a magazine at work on June 1, 2010 when his right
knee buckled and gave way, resulting in anterior and medial joint line pain. On examination, he
observed slight effusion, medial tenderness, patellofemoral crepitus and a positive patellar
apprehension sign. X-rays revealed narrowing of the medial joint space, marginal osteophytes of
the femoral condyle and tibial plateau, and superior and inferior patellar pole spurring.
3

Appellant retired effective October 30, 2010.

4

The present claim was originally received as a simple, uncontroverted case resulting in minimal or no time loss
from work and payment was approved for limited medical expenses without formal adjudication. In addition,
OWCP previously accepted a February 23, 1993 claim for a dislocated right knee. The previous claim is not before
the Board on the present appeal.
5

The top portion of the evaluation form indicated that appellant sustained a left knee injury on June 1, 2010. This
appears to be an inadvertent error in view of the context of other contemporaneous evidence which references a right
knee condition.

2

Dr. Naylor diagnosed right medial meniscal tear. He diagnosed mild degenerative joint disease
of the right knee with a probable meniscal tear in July 13 and August 26, 2010 progress notes
and mild exacerbation of preexisting arthritis in a September 22, 2010 progress note.6
On November 11, 2010 appellant claimed six hours of wage-loss compensation on
August 26, 2010 when he left work early to receive an injection to his knee.
OWCP scheduled a conference call, which was held on November 23, 2010. Appellant
detailed that he was on box mail duty around 8:15 a.m. on June 1, 2010 when he dropped a
magazine weighing less than four ounces. As he stooped to pick up the magazine, he felt a pull
behind the right knee and was subsequently unable to place weight on it. Appellant surmised
that his right anterior cruciate ligament operation took place sometime after February 23, 1993.
He indicated that he retired on October 30, 2010. The employing establishment did not
participate in the conference call.
By decision dated December 28, 2010, OWCP denied appellant’s claim, finding the
evidence insufficient to establish that a June 1, 2010 employment incident occurred as alleged.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of reliable, probative and substantial evidence,7
including that he is an “employee” within the meaning of FECA and that he filed his claim
within the applicable time limitation.8 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.9
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.10
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.11
6

Dr. Naylor’s progress notes restated his June 29, 2010 clinical findings. The record also contains separate
medical forms dated July 13, August 26 and September 22, 2010, each of which essentially duplicated content found
in the corresponding progress note.
7

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

8

R.C., 59 ECAB 427 (2008).

9

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

10

T.H., 59 ECAB 388 (2008).

11

Gregory J. Reser, 57 ECAB 277 (2005); R.T., Docket No. 08-408 (issued December 16, 2008).

3

Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his subsequent
course of action. An employee has not met his burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.12
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.13
ANALYSIS
The Board finds that the case is not in posture for decision.
As noted, an employee’s statement that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive evidence.
Appellant’s statements as well as the medical histories obtained by Drs. Cook, Hammett, Naylor
and Rutledge consistently noted that he was bending down when he experienced right knee
symptoms on June 1, 2010.14 Moreover, he promptly received medical treatment on the date of
injury and filed a claim the following day. The employing establishment did not refute
appellant’s factual account or provide any evidence to suggest that the claimed act of bending to
pick up a magazine did not occur as alleged on June 1, 2010. In view of the totality of the
evidence, the Board finds that he established that the June 1, 2010 employment incident occurred
as alleged.
The Board finds that, while the June 1, 2010 incident is established, the medical evidence
contained insufficient medical rationale to establish that appellant’s right knee condition was
causally related to the accepted employment incident. Although Drs. Cook, Hammett, Naylor
and Rutledge opined that the knee was injured as a result of stooping on June 1, 2010, none of
these physicians adequately explained how such activity pathophysiologically caused or

12

Betty J. Smith, 54 ECAB 174 (2002).

13

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

14

See Caroline Thomas, 51 ECAB 451 (a consistent history of the injury as reported on medical reports, to the
claimant’s supervisor and on the notice of injury can be evidence of the occurrence of the incident).

4

aggravated the injury.15 The need for rationale is important in this case since Dr. Hammett pointed
out in a June 9, 2010 report that appellant had a preexisting patellar fracture.16
Although the medical evidence of record was not sufficiently rationalized to meet
appellant’s burden of proof, the Board finds that it nonetheless raises an uncontroverted
inference of causal relationship warranting further development of the medical record.17 All the
medical evidence that addresses causal relationship generally supports that appellant’s right knee
condition is employment related. Dr. Naylor’s medical records for the period June 29 to
September 22, 2010 demonstrate that he obtained an accurate medical history, conducted a
comprehensive physical examination, reviewed radiological test results, rendered multiple
diagnoses and offered an opinion that was consistent with his clinical findings. On remand
OWCP should prepare a statement of accepted facts and refer appellant to an appropriate Boardcertified specialist, who shall provide a rationalized medical opinion regarding whether the
accepted June 1, 2010 employment incident caused or aggravated a right knee condition. After
conducting further development as it may find necessary, it shall issue an appropriate merit
decision.
CONCLUSION
The Board finds that the case is not in posture for decision and must be remanded for
further development of the record.

15

See Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

16

See W.S., Docket No. 10-1538 (issued April 1, 2011).

17

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

ORDER
IT IS HEREBY ORDERED THAT the December 28, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: October 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

